                                 WAYNE GREENWALD, P.C.
                                            Attorneys
                              475 Park Avenue South- 26th Floor
                                  New York, New York 10016
                             Tel: 212-983-1922 Fax: 212-983-1965
                                 e-mail: grimlawyers@aol.com

                                                                                W.M. Greenwald


                                         April 19, 2019

Via- ECF Filing

Hon. Micheal E. Wiles
United States Bankruptcy court
Southern District of New York
One Bowling Green
New York, NY 10004


Re:    Bagbag v. Summa Capital Corp
       Case Number- 19-01022-MEW


Dear: Judge Wiles:

This firm represents Summa Capital Corp. (Summa”), in this case

Pursuant to the scheduling order in this matter, Summa Capital is required to submit its
opposition to the debtors petition by noon today. Its appears that I need an additional hour to
complete and file the papers. I asked Mr. Pollock to consent to this extension. Apparently, he has
been unable to respond to the request.

Accordingly, we ask the court to extend Summa Capital’s time to submit its response to the
debtors petition to 1:00pm today.

Thank you very much for your consideration.


                                                              Respectfully,

                                                             WAYNE GREENWALD, P.C.

                                                             By: Tiffany Wright
                                                             Legal Assistant
cc: Adam Pollock
